EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Geertz discloses an apparatus (Figs. 1 and 4) comprising: 
a reflector comprising one or more reflective faces and an opening (Fig. 2), the reflector selectively movable into and out of an optical path of an alignment beam (Col. 1 lines 40-65); 
wherein, when the reflector is located within the optical path of the alignment beam, (i) the one or more reflective faces are configured to reflect a first portion of the alignment beam and (ii) the opening is configured to allow passage of a second portion of the alignment beam through the reflector (as shown in Figs. 1-4, see also Col. 1 line 40-Col. 2 line 60).
Kline discloses an apparatus using a suitable alternative configuration of a corner-cube retro-reflector wherein the opening comprises a triangular opening (paragraph [0041], see also Figs. 6 and 16).


With respect to claims 8 and 18, Tsai disclose a system (Figs. 5, 9, 10) / a method (Fig. 6) comprising: 
a first sensor configured to capture measurements associated with a scene (paragraphs [0012]-[0014]); 
a second sensor configured to capture measurements associated with an alignment beam (paragraphs [0054]-[0059]); and 
an assembly (Figs. 2-4, 7, 8) comprising a reflector (12), the reflector comprising one or more reflective faces (as shown in Figs. 2-4, 7, 8), the reflector selectively movable into and out of an optical path of the alignment beam (as shown in Fig. 3); 
	Kline discloses an apparatus using a suitable alternative configuration of a reflector comprising an opening (paragraph [0041], see also Figs. 6 and 16).
	However, the combination of Tsai and Kline does not teach “a first sensor configured to capture measurements associated with a scene; a second sensor configured to capture 

Claims 2-7, 9-17 and 19-21 are allowable by virtue of their dependency on claims 1, 8 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476.  The examiner can normally be reached on M-F 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882